Citation Nr: 0123359	
Decision Date: 09/26/01    Archive Date: 10/02/01	

DOCKET NO.  99-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from June 1956 to May 1959 and 
from June 1959 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  


REMAND

The May 1999 RO decision found that the veteran's claim for 
service connection for a right knee disability was not well 
grounded.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See also recently 
published regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.

The report of the veteran's June 1956 medical history, 
completed in conjunction with his service entrance 
examination, reflects that he reported that his right knee 
locked when turned an odd way.  The report of the June 1956 
service entrance examination reflects that the veteran's 
lower extremities were normal.  No abnormality of the right 
knee was noted.  The report of his March 1959 service 
separation examination notes some abnormality of the right 
ankle, but no abnormality of the right knee is noted.  A 
November 1959 service medical record reflects that the 
veteran reported that his knee was sore following striking it 
on a tree while in the field.  The record does not indicate 
which knee was referred to.  The report of an April 1961 
service examination reflects that the veteran had an old 
football injury of the right knee that occasionally locked if 
twisted in a squatting position.  An April 1963 report of 
medical history, completed in conjunction with an 
examination, reflects that the veteran reported a medical 
history that his right knee locked occasionally.  The report 
of his April 1963 service separation examination reflects 
that his lower extremities were normal.

The report of a March 1999 VA orthopedic examination reflects 
that the veteran had an old avulsion fracture of the right 
patella and arthritis of the right knee.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses and dates of 
all treatment, both VA and non-VA, that 
the veteran has received for his right 
knee since his active service.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain copies of 
all pertinent treatment records that have 
not been previously obtained.

3.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the etiology of any currently manifested 
right knee disability.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any current chronic right knee 
disability existed during the veteran's 
active service or is related to his 
active service.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that current arthritis of the right knee 
existed during active service, within one 
year of discharge from active service, or 
is related to the veteran's active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




